Conviction is for theft of property over the value of $50.00, punishment being three years in the penitentiary.
The record contains neither statement of facts nor bills of exception, hence nothing is presented for review. However, we notice that in sentencing appellant the court inadvertently omitted to give him the benefit of the indeterminate sentence. (Art. 775, C. C. P.) The sentence is reformed to condemn appellant to confinement in the penitentiary for not less than two nor more than three years.
As thus reformed the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.